Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-11 and 18 are pending in the instant application. Claims 5-7 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 1-4, 8, and 18 is contained herein.


Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 6/13/2022 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 9/13/2022.

Status of Rejections
35 USC § 102

The rejection of claim 8 is maintained.

Applicant’s amendments, see Remarks, filed 9/13/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 6/13/2022, have been fully considered but are not found persuasive. 
To reiterate the rejection, Patent ‘165 teaches claimed example 26 below and compositions thereof (see col. 211, example 136 and claim 19, col. 653 for compositions):

    PNG
    media_image1.png
    177
    320
    media_image1.png
    Greyscale
wherein X = -NMe, B = substituted heterocyclyl, and R3 = hydroxyl and heteroaryl wherein n = 2.
Again, this compound is the same as claimed example 26 which is currently still recited in claim 8: 
    PNG
    media_image2.png
    50
    684
    media_image2.png
    Greyscale
.
Thus, the rejection is maintained.

New Rejections


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made or effectively filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 and 18 are rejected under 35 U.S.C. 103(a) as being obvious over US Patent 11,326,165 which in turn is related to WO 2019/028440-mentioned in IDS.
The instant claims may be drawn to the following compound and compositions thereof wherein the pyrazole group is substituted with groups such as alkyl, cyano, halo, etc.:


    PNG
    media_image1.png
    177
    320
    media_image1.png
    Greyscale


wherein X = -NMe, B = substituted heterocyclyl, and R3 = hydroxyl and substituted heteroaryl wherein n = 2.
Patent ‘165 teaches the compound above and compositions thereof wherein the pyrazole ring is unsubstituted (see col. 211, example 136 and claim 19, col. 653 for compositions).
 Thus, the difference stems from further substitution on the claimed pyrazole ring. However, the document teaches generically that the pyrazole ring may be further substituted with groups such as alkyl, cyano, halo, etc. (see col. 41-42, line 65 and lines 39-45):

    PNG
    media_image3.png
    562
    877
    media_image3.png
    Greyscale
.
Thus based on the preferable and suggested teachings within the document one skilled in the art would have readily arrived at the claimed substituted compound and compositions thereof.



Conclusion
No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624